CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and six months ended June 30, 2009 and 2008 (unaudited) CATALYST PAPER CORPORATION Consolidated Statements of Earnings and Comprehensive Income (Loss) (Unaudited and in millions of dollars, except where otherwise stated) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Sales $ 291.5 $ 452.9 $ 644.0 $ 852.4 Operating expenses Cost of sales 261.2 409.6 537.9 771.4 Selling, general and administrative 11.9 12.6 22.4 23.6 Restructuring (note 3) 12.3 1.2 16.5 15.8 Amortization 35.8 46.3 72.7 88.0 Impairment – 136.5 – 136.5 321.2 606.2 649.5 1,035.3 Operating earnings (loss) (29.7 ) (153.3 ) (5.5 ) (182.9 ) Interest expense, net (16.3 ) (19.4 ) (36.2 ) (36.2 ) Foreign exchange gain (loss) on long-term debt 37.9 (1.2 ) 25.3 (17.9 ) Gain on cancellation of long-term debt – – 30.7 – Other income (expense), net (3.8 ) 2.1 (3.1 ) 2.3 Earnings (loss) before income taxes and non-controlling interest (11.9 ) (171.8 ) 11.2 (234.7 ) Income tax expense (recovery) Current (0.5 ) 0.6 (0.6 ) 0.6 Future (8.4 ) (47.9 ) (6.3 ) (73.9 ) (8.9 ) (47.3 ) (6.9 ) (73.3 ) Net earnings (loss) before non-controlling interest (3.0 ) (124.5 ) 18.1 (161.4 ) Non-controlling interest 1.1 0.2 1.0 (0.3 ) Net earnings (loss) (1.9 ) (124.3 ) 19.1 (161.7 ) Other comprehensive income (loss) 5.0 (5.0 ) 9.8 (11.8 ) Comprehensive income (loss) $ 3.1 $ (129.3 ) $ 28.9 $ (173.5 ) Basic and diluted earnings (loss) per share (in dollars) $ – $ (0.34 ) $ 0.05 $ (0.56 ) Weighted average common shares outstanding (in millions) 381.8 365.2 381.8 290.0 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Balance Sheets June 30, December 31, (In millions of dollars) 2009 2008 (Unaudited) Assets Current assets Cash and cash equivalents $ 41.6 $ 5.0 Accounts receivable (note 8 (a)) 137.0 221.7 Inventories (note 4) 173.0 211.4 Prepaids and other 18.7 32.8 370.3 470.9 Property, plant and equipment (note 5) 1,769.0 1,852.0 Other assets 70.0 100.5 $ 2,209.3 $ 2,423.4 Liabilities Current liabilities Accounts payable and accrued liabilities $ 185.2 $ 269.4 Current portion of long-term debt 1.0 75.8 186.2 345.2 Long-term debt (note 6) 804.8 882.9 Employee future benefits (note 7) 230.5 226.6 Other long-term obligations 14.2 13.3 Future income taxes 56.9 66.8 Deferred credits 18.2 18.6 1,310.8 1,553.4 Shareholders’ equity Share capital 1,035.0 1,035.0 Contributed surplus 14.2 14.6 Deficit (155.6 ) (174.7 ) Accumulated other comprehensive income (loss) 4.9 (4.9 ) 898.5 870.0 $ 2,209.3 $ 2,423.4 Subsequent events (note 10) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION Consolidated Statements of Shareholders’ Equity (Unaudited and in millions of dollars, except where otherwise stated) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Share capital Number of shares outstanding, beginning of period 381,753,490 214,684,129 381,753,490 214,684,129 Number of shares issued under rights offering – 167,069,361 – 167,069,361 Number of shares outstanding, end of period 381,753,490 381,753,490 381,753,490 381,753,490 Balance, beginning of period $ 1,035.0 $ 913.9 $ 1,035.0 $ 913.9 Issue of common shares on rights offering, net of share issue costs – 121.1 – 121.1 Balance, end of period 1,035.0 1,035.0 1,035.0 1,035.0 Contributed surplus Balance, beginning of period 14.0 12.8 14.6 12.1 Stock option compensation expense 0.2 0.5 (0.4 ) 1.2 Balance, end of period 14.2 13.3 14.2 13.3 Retained earnings (deficit) Balance, beginning of period (153.7 ) 9.0 (174.7 ) 46.4 Net earnings (loss) (1.9 ) (124.3 ) 19.1 (161.7 ) Balance, end of period (155.6 ) (115.3 ) (155.6 ) (115.3 ) Accumulated other comprehensive income (loss) Balance, beginning of period (0.1 ) 6.8 (4.9 ) 13.6 Foreign currency translation adjustment of self-sustaining foreign subsidiaries, net of related hedging activities (4.5 ) 0.1 (3.0 ) 0.1 Realized net gain on cash flow purchase price hedges – (2.8 ) – – Unrealized net gain (loss) on cash flow revenue hedges, net of tax 8.6 – 5.1 (2.8 ) Reclassification of net gain (loss) on cash flow revenue hedges to net earnings (loss), net of tax 0.9 (2.3 ) 7.7 (9.1 ) Balance, end of period 4.9 1.8 4.9 1.8 Total shareholders’ equity $ 898.5 $ 934.8 $ 898.5 $ 934.8 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Statements of Cash Flows (Unaudited and in millions of dollars) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Cash flows provided (used) by Operations Net earnings (loss) $ (1.9 ) $ (124.3 ) $ 19.1 $ (161.7 ) Items not requiring (providing) cash Amortization 35.8 46.3 72.7 88.0 Impairment – 136.5 – 136.5 Future income taxes (8.4 ) (47.9 ) (6.3 ) (73.9 ) Foreign exchange (gain) loss on long-term debt (37.9 ) 1.2 (25.3 ) 17.9 Gain on cancellation of long-term debt – – (30.7 ) – Employee future benefits, expense over (under) funding 5.5 (0.7 ) 3.5 6.1 Increase (decrease) in other long-term obligations 1.5 (2.1 ) 1.2 2.1 Loss on sale of property, plant and equipment 3.9 0.1 2.7 0.3 Non-controlling interest (1.1 ) (0.2 ) (1.0 ) 0.3 Change in lower of cost or net realizable value of inventories (note 4) 1.0 (1.2 ) (6.3 ) (6.4 ) Other (13.6 ) (4.3 ) (13.0 ) 3.9 (15.2 ) 3.4 16.6 13.1 Changes in non-cash working capital Accounts receivable 50.0 5.6 84.6 (5.1 ) Inventories 34.5 (3.8 ) 44.7 1.2 Prepaids and other 2.6 (0.5 ) 1.2 (0.2 ) Accounts payable and accrued liabilities (3.7 ) 23.8 (56.8 ) 4.7 83.4 25.1 73.7 0.6 Cash flows provided by operations 68.2 28.5 90.3 13.7 Investing Acquisition of Snowflake newsprint mill – (169.5 ) – (169.5 ) Additions to property, plant and equipment (2.2 ) (10.8 ) (5.8 ) (16.3 ) Proceeds from sale of property, plant and equipment 0.5 (0.1 ) 3.2 – Increase in other assets 2.6 6.4 1.8 1.4 Cash flows provided (used) by investing activities 0.9 (174.0 ) (0.8 ) (184.4 ) Financing Increase (decrease) in revolving loan and loan payable (38.8 ) 24.1 (60.1 ) 45.5 Proceeds from termination of debt related foreign currency contracts (note 8 (d)) 10.4 – 34.8 – Settlement on purchase of debt securities (4.9 ) – (26.9 ) – Increase (decrease) in other long-term debt (0.3 ) 0.3 (0.6 ) 4.1 Issue of shares, net of share issue costs – 121.1 – 121.1 Deferred financing costs 0.1 – (0.1 ) – Cash flows provided (used) by financing activities (33.5 ) 145.5 (52.9 ) 170.7 Cash and cash equivalents, increase during period 35.6 – 36.6 – Cash and cash equivalents, beginning of period 6.0 – 5.0 – Cash and cash equivalents, end of period $ 41.6 $ – $ 41.6 $ – Supplemental disclosures: Income taxes paid $ 0.3 $ (0.3 ) $ 0.7 $ 0.5 Net interest paid 15.5 17.1 34.7 34.5 Theaccompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Business Segments (Unaudited and in millions of dollars) Specialty printing papers Newsprint Pulp Total Three months ended June 30, 2009 Sales $ 199.7 $ 85.1 $ 6.7 1 $ 291.5 Amortization 22.8 11.9 1.1 35.8 Operating earnings (loss) (3.6 ) (23.8 ) (2.3 ) (29.7 ) Additions to property, plant and equipment 1.4 0.8 – 2.2 Three months ended June 30, 2008 Sales $ 235.3 $ 118.3 $ 99.3 1 $ 452.9 Amortization 25.8 9.9 10.6 46.3 Impairment – – 136.5 136.5 Operating earnings (loss) (0.2 ) (6.9 ) (146.2 ) (153.3 ) Additions to property, plant and equipment 5.8 4.0 1.0 10.8 Six months ended June 30, 2009 Sales $ 410.4 $ 190.7 $ 42.9 1 $ 644.0 Amortization 46.0 23.1 3.6 72.7 Operating earnings (loss) 17.8 (15.1 ) (8.2 ) (5.5 ) Additions to property, plant and equipment 3.3 2.3 0.2 5.8 Six months ended June 30, 2008 Sales $ 470.3 $ 172.0 $ 210.1 1 $ 852.4 Amortization 50.3 17.1 20.6 88.0 Impairment – – 136.5 136.5 Operating earnings (loss) (10.2 ) (18.9 ) (153.8 ) (182.9 ) Additions to property, plant and equipment 9.7 4.8 1.8 16.3 1 Pulp sales are stated net of inter-segment pulp sales of $5.4 million for the three months ended June 30, 2009 ($9.1 million – three months ended June 30, 2008) and $13.1 million for the six months ended June 30, 2009 ($19.0 million – six months ended June 30, CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 1. Basis of presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of the Company's joint venture, Powell River Energy Inc., a variable interest entity.All inter-company transactions and amounts have been eliminated on consolidation. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) on a basis consistent with those followed in the December 31, 2008 audited annual consolidated financial statements.These unaudited interim consolidated financial statements do not include all information and note disclosures required by GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2008 audited consolidated financial statements and the notes thereto. All dollar amounts referred to in the unaudited interim consolidated financial statements and the notes thereto reflect Canadian dollars unless otherwise stated. 2. Segmented information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp – Manufacture and sale of long-fibre Northern Bleached Softwood Kraft ("NBSK") pulp (prior to November 18, 2008, pulp segment included manufacture of short-fibre NBSK pulp and white top linerboard) The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost. 3. Restructuring costs Six months ended June 30, 2009 2007 initiatives 2008 initiatives 2009 initiatives Total Balance, beginning of period $ 8.2 $ 8.1 $ – $ 16.3 Expensed in period – 3.0 13.5 16.5 Disbursements (5.7 ) (6.5 ) (1.9 ) (14.1 ) Other non-cash items 0.4 – – 0.4 2.9 4.6 11.6 19.1 Less:portion related to employee future benefits – – (5.6 ) (5.6 ) Balance, end of period $ 2.9 $ 4.6 $ 6.0 $ 13.5 Classification: Accounts payable and accrued liabilities $ 2.4 $ 3.9 $ 3.8 $ 10.1 Other long-term obligations 0.5 0.7 2.2 3.4 $ 2.9 $ 4.6 $ 6.0 $ 13.5 On May 26, 2009, the Company announced a restructuring plan to reduce the level of salaried staff positions, comprising of permanent reductions at the Richmond and Nanaimo offices and indefinite layoffs at the Crofton and Elk Falls mills where significant production capacity has been indefinitely curtailed.One-time severance costs associated with this reduction are estimated to not exceed $3 million. For the three months ended June 30, 2009, the Company recorded restructuring costs of $12.3 million, primarily related to the above reduction of salaried staff positions and a restructuring initiative at Powell River announced in the prior quarter. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 4. Inventories June 30, 2009 December 31, 2008 Finished goods Specialty printing papers $ 25.9 $ 25.6 Newsprint 7.9 8.7 Pulp – 18.8 Total finished goods 33.8 53.1 Work-in-progress 0.5 1.7 Raw materials – wood chips, pulp logs and other 30.5 46.1 Operating and maintenance supplies and spare parts 108.2 110.5 $ 173.0 $ 211.4 At June 30, 2009, the Company had applied write-downs of $1.4 million to finished goods inventory (December 31, 2008 – $2.7 million) and $4.6 million to raw materials inventory (December 31, 2008 – $9.6 million).At June 30, 2009, inventory carried at net realizable value ("NRV") consisted of $7.9 million of newsprint finished goods inventory (December 31, 2008 – pulp and white top linerboard - $18.8 million) and $30.5 million of raw materials inventory (December 31, 2008 - $40.8 million). For the three months ended June 30, 2009, the Company recorded a net write-down to NRV in finished goods inventories of $1.0 million, comprising of a write-down of $4.3 million for newsprint and a reversal of write-down of $3.3 million for pulp (three months ended June 30, 2008 – $1.2 million reversal: $0.5 million for specialty printing papers and $0.7 million for newsprint) and a write-down in raw materials of $1.2 million (three months ended June 30, 2008 – $0.6 million reversal of write-down). 5. Property, plant and equipment and measurement uncertainty The Company’s paper machines at ElkFalls and its Crofton Pulp operations continue to be indefinitely curtailed.The Company is monitoring market and other conditions and will assess whether they improve sufficiently to allow these operations to be placed back into production. To the extent that conditions do not improve to the levels necessary to restart these operations, an impairment charge may result in the future as a result of the Company’s assessment of recoverability of the carrying value of its assets. As at
